DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17th, 2021 has been entered.

Response to Arguments
	Applicant amended claims 1, 8, and 17.
	The pending claims are 1 – 32 [Page 12 lines 1 – 4].

	Applicant comments on Examiner’s previous indication of Allowable Subject Matter [Page 12 lines 5 – 8].

	Applicant’s arguments, see Page 12 lines 5 – 8, filed March 22nd, 2021, with respect to claims 1, 8, and 17 have been fully considered and are persuasive.  
	Applicant contends the amendments to the independent claims improve form and thus are similarly allowable.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/699,560 filed on July 17th, 2018).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17th, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on January 31st, 2020 was filed before the mailing date of the First Action on the Merits (mailed May 22nd, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1 – 32 are allowed.

The following is an examiner’s statement of reasons for allowance [Previously stated]: Claim 1 is taken as the representative claim.  Claim 1 recites a novel technique to infer component level adaptive loop filter parameters.  The prior art of record does not render obvious the unique mapping / assignment of syntax elements between block levels in different slices as in claim 1 (see the second “determining” limitation with the “for each” clause).  The prior art does not readily render obvious the loop iterations claimed signaling inferred information in the block level processing.
The Examiner in view of Specification Paragraph 48 affords “component” as being definite and referring to color components of block data (e.g. luma or chroma).
Claim 8 is the system performing the method steps of claim 1 and thus is similarly allowed.
Claim 17 is the program performing the method steps of claim 1 and thus is similarly allowed.
Claim 24 is the encoder generating the compressed data processed in claim 1 and is the faithful inverse to one of ordinary skill in the art and thus is allowable for similar reasons.
Claims 2 – 7, 9 – 16, 18 – 23, and 25 – 32 are allowed due to their dependency on allowed independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim, et al. (US PG PUB 2015/0071356 A1 referred to as “Kim 36” throughout) teaches similar features to Deshpande in Paragraph 482 where the ALF values are inferred (and in Table 11).  Van der Auwera, et al. (US PG PUB 2013/0188733 A1 referred to as “Van” throughout) teaches in Tables 3, 7, 10, and 12 signaling common ALF enabled parameters and inferring ALF parameters across slices in at least Paragraphs 101 and 102.  Auyeung, et al. (US PG PUB 2015/0016504 A1 referred to as “Auyeung” throughout) teaches in Paragraph 48 signaling ALF parameters and enabled flags.  Li, et al. (US PG PUB 2017/0054976 A1 referred to as “Li” throughout) teaches in Paragraphs 4 and 119 filtering (at least with an SAO filter) luma and chroma components rendering obvious the signaling in claims 10 – 13.
Commonly owned pertinent art which may not qualify as prior art include: Zhang, et al. (US PG PUB 2019/0306534 A1 referred to as “Zhang” throughout); 
Regarding the allowable subject matter indicated: Kim, et al. (US PG PUB 2015/0016550 A1 referred to as “Kim” throughout) teaches treating of ALFs for chroma components as dependent on luma components, but does not teach the context selection as in pending claim 14.
	Previously recited references against the claims: Deshpande (US PG PUB 2015/0304671 A1 referred to as “Deshpande” throughout), Fu, et al (US PG PUB 2013/0259118 A1 referred to as “Fu” throughout) and Ye, et al. (US PG PUB 2017/0180737 A1 referred to as “Ye” throughout).
References found based on updated search and consideration including Interference Search: Huang, et al. (US PG PUB 2019/0045224 A1 referred to as “Huang” throughout) in which Paragraphs 76 – 77 suggest block level ALF indicators for regions and hierarchical signaling for a slice, but not inferring across slices as in the present invention.  Ahn, et al. (US PG PUB 2019/0089961 A1 referred to as “Ahn” throughout) in Paragraphs 75 and 198 teach block level ALF parameter signaling (more so on a CU level).  Li, et al. (US PG PUB 2015/0271487 A1 referred to as “Li” throughout) teaches in Table 1 signaling loop information across tiles or for a group of tiles.  Yin, et al. (US PG PUB 2019/0141321 A1 referred to as “Yin” throughout) teaches in Paragraph 30 ALF luma component parameters signaled, but not chroma or the inferring as claimed in the present invention.

Pertinent Art from the May 17th, 2021 IDS: Lim, et al. (US PG PUB 2020/0014925 A1 referred to as “Lim” throughout) in Figure 16 and Paragraph 116 teaches slice or higher level signaling of ALF parameters and enabling / disabling the ALFs, but does not teach the inferred part of the claim or using one slice level syntax for another slice syntax as in the present invention.  Similarly, Fu, et al. (US Patent #9,872,015 B2 referred to as “Fu” throughout) in Figure 9 teaches the global signaling of filters being enabled or not, but not the inferred features claimed in the present invention between slice level syntax elements to signal filters on a per block basis as in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487